Citation Nr: 0713629	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-03 366A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed due to exposure to Agent Orange herbicides.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel





INTRODUCTION

The veteran served on active duty from April 1967 to 
February 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In a rating decision dated in August 2006, the RO determined 
that new and material evidence had not been received to 
reopen previously denied claims of service connection for 
organic heart disease and asthma.  In the same rating 
decision, the RO denied service connection for high blood 
pressure, psoriasis and a cyst on the right hand.  In an 
August 2006 letter, the RO informed the veteran of its 
decisions and provided notice of his appellate rights.  There 
is no indication in the claims file that the veteran has 
filed a notice of disagreement as to any of those claims, and 
they are not before the Board.  See Archbold v. Brown, 9 Vet. 
App. 124 (1996) (a notice of disagreement initiates appellate 
review in VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of substantive appeal after statement of the case is 
issued). 



FINDINGS OF FACT

1.  The veteran was not in Vietnam during his active service, 
nor does the evidence establish that he was exposed to Agent 
Orange herbicides during service.  

2.  There is no evidence of diabetes mellitus in service or 
for many years thereafter, and there is no competent evidence 
that relates the veteran's diabetes mellitus to service or 
any incident of service.  




CONCLUSION OF LAW

Service connection for diabetes mellitus is not established 
on a direct or presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a letter dated in December 2002, the RO 
explained that to establish entitlement to service-connected 
compensation benefits, the evidence must show three things: 
(1) an injury in service, a disease that began in or was made 
worse in service, or an event in service causing injury or 
disease; or, evidence of presumptive condition within a 
specified time after service (2) a current physical or mental 
disability; and (3) a relationship between his current 
disability and an injury, disease, or event in service.  The 
RO explained that a current disability could be shown by 
medical evidence or other evidence showing he had persistent 
or recurrent symptoms of disability and that a relationship 
between current disability and an injury in service was 
usually shown by medical records or medical opinions.  

In the December 2002 letter, the RO said that it would obtain 
service records from the military, if appropriate, and would 
obtain any medical records from VA medical centers.  The RO 
also notified the veteran that he should complete and return 
release authorizations for doctors or hospitals where he had 
received treatment and notified him that he should tell VA 
about any additional information or evidence that he wanted 
VA to try to get for him.  The RO told the veteran that VA 
would try to help him get such things as medical records, 
employment records, or records from other Federal agencies.  
The RO also explained that he must give VA enough information 
about these records so that VA could request them from the 
person or agency that had them and emphasized that it was 
still his responsibility to make sure VA received those 
records.  In addition, in an April 2005 letter, the RO 
requested that the veteran send any evidence in his 
possession that pertained to his claim.  

In a letter dated in March 2006, the RO provided the veteran 
information about evidence needed to evaluate disabilities 
and the beginning date of any payment to which he might be 
entitled.  The RO explained that in determining a disability 
rating it considered the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the condition and symptoms on employments.  The RO 
also explained that the beginning date of any entitlement to 
benefits would generally be based on when the RO received the 
claim or when the evidence showed a level of disability that 
supported a certain rating under the VA rating schedule.  The 
RO cited examples of evidence that the veteran should 
identify or provide that might affect a disability rating or 
effective date.  

The RO provided the same notice in a June 2006 letter and, in 
addition, told the veteran that with respect to his claim for 
service connection for diabetes mellitus evidence was needed 
showing how his military duties exposed him to herbicides.  
The RO explained there were two possibilities:  that he 
served in the Republic of Vietnam during the Vietnam era 
(January 9, 1962, to May 7, 1975) or that his job in service 
(other than in Vietnam) exposed him to herbicides.  The RO 
told the veteran that if he served in Vietnam, he should send 
evidence of this service, and if he did not serve in Vietnam, 
it needed to know when, where, and how he was exposed to 
herbicides.  The RO told the veteran he could include 
statements of persons who knew of his exposure.  The RO 
advised the veteran that any person making a statement should 
provide as much description of the exposure as possible, and 
include his or her name, service number, unit assignment, and 
dates of service.  The RO again requested that the veteran 
inform the RO about any evidence or information that he 
thought would support his claim and requested that he send 
any evidence in his possession that pertains to his claim.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The most recent notice was given to the veteran in June 2006, 
and the RO thereafter readjudicated the veteran's claim and 
issued a supplemental statement of the case (SSOC) in 
December 2006.  The Court has held that a SSOC that complies 
with applicable due process and notification requirements 
constitutes a readjudication decision.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see also 
Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding a 
Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication of the claim.  As a 
matter of law, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, citing Mayfield II, 444 F.3d at 
1333-34.  

As to the duty to assist, the veteran's service medical 
records are in the file, and the RO has obtained the 
veteran's service personnel records and private medical 
records identified by the veteran.  In addition, the RO 
obtained information from the National Personnel Records 
Center concerning evidence of whether the veteran was exposed 
to herbicides in service.  Though requested to do so, the 
veteran has neither identified nor provided evidence that 
supports his contention that he was exposed to herbicides 
outside of Vietnam.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(d).  

In this case, while there is evidence of current diabetes 
mellitus, there is no evidence of such disease in service or 
for years thereafter, and the veteran does not argue 
otherwise.  The veteran contends that his diabetes mellitus 
is related to exposure to Agent Orange herbicides in service, 
but such exposure has not been shown.  The Board therefore 
finds that, with no competent evidence of abnormal findings 
relating to diabetes mellitus during service or for decades 
thereafter and no competent evidence that suggests any 
relationship of the veteran's diabetes mellitus to service, 
there is no duty to provide an examination or medical 
opinion.  Id.; see also Wells v. Principi, 326 1381 (Fed. 
Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004).  

As VA as fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993)

Legal criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence of certain chronic diseases, including diabetes 
mellitus, will be presumed if manifest to a degree 
of 10 percent or more within one year of separation from 
active service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Special Agent Orange presumptions

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from 
January 9, 1962, to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  For the purposes of 
this section, the term "herbicide agent" means a chemical 
in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during 
the period beginning on January 9, 1962 and ending on 
May 7, 1975, specifically:  2,4-D; 2,4,5-T and its 
contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(6).  Service connection may be granted on a 
presumptive basis for Type 2 diabetes mellitus manifested to 
a compensable degree anytime after service in a veteran 
exposed to an "herbicide agent" as defined in 38 C.F.R. 
§ 3.307(a)(6).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
309(e).  

If a veteran who did not serve in the Republic of Vietnam, 
but was exposed to an herbicide agent defined in 38 C.F.R. 
§ 3.307(a)(6) during active service, has a disease on the 
list of diseases subject to presumptive service connection, 
VA will presume that the disease is due to the exposure to 
herbicides.  See 38 C.F.R. § 3.309(e); 66 Fed. Reg. 23166 
(May 8, 2001) (supplementary information on final rule 
amending 38 C.F.R. § 3.309(e) to establish presumptive 
service connection for Type 2 diabetes based on exposure to 
herbicides).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98  
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom; Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998); see Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997).  In this regard, as noted earlier, 
service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Background and analysis

The veteran contends that his diabetes mellitus is due to 
exposure to Agent Orange herbicides in service.  His service 
medical records include no complaint, finding, or diagnosis 
of diabetes mellitus, and the earliest post-service medical 
evidence that includes reference to diagnosis of diabetes 
mellitus is a March 1997 private hospital emergency room 
record showing blood tests revealed a glucose reading of 147, 
and the impression included mild diabetes mellitus.  Later 
private medical records show current treatment for diabetes 
mellitus.  

Service records show the veteran served on active duty from 
April 1967 to February 1971 in the United States Air Force.  
His military occupational specialty was fuel specialist, and 
he had foreign service at Ubon Airfield in Thailand from 
September 1969 to September 1970.  He was awarded the Vietnam 
Service Medal (VSM) and the Republic of Vietnam Campaign 
Medal (RVCM).  The Board observes that in addition to its 
award to individuals who served in Vietnam, the VSM is 
awarded to all members of the Armed Forces of the United 
States serving at any time between July 4, 1965, and March 
28, 1973, in Thailand, Laos, or Cambodia or the airspaces 
thereover in direct support of operations in Vietnam.  See 
Manual of Military Decorations and Awards, 6.5 (Department of 
Defense Manual 1348.33-M, September 1996).  The RVCM is 
awarded to those personnel who (1) served in the Republic of 
Vietnam for 6 months during a specified period; or, (2) 
served outside the geographical limits of the Republic of 
Vietnam but contributed direct combat support to the Republic 
of Vietnam and Armed Forces for 6 months; or, (3) served in 
the Republic of Vietnam or outside its geographical limits 
for less than 6 months but were wounded, captured or killed.  
Id. at 7.5.  The Board recognizes that the Court has said 
that provisions of the VA Adjudication Procedure Manual 
allowing for application of the presumption of service 
connection in herbicide exposure claims based on receipt of 
the VSM are substantive rather than interpretative and have 
the force and effect of law.  Haas v. Nicholson, 20 Vet. App. 
257, 275-76 (2006).  The Court in Hass did, however, state 
that it is reasonable to interpret the manual provision, 
which concedes qualifying service if the veteran was awarded 
the VSM "in the absence of contradictory evidence," as 
conceding service for the purpose of the application of the 
presumption unless there was evidence that the recipient of 
the VSM had received it for service in a neighboring country 
or location that reasonably precluded exposure to Agent 
Orange.  Id. at 276.  

The veteran's service records do not show that he had actual 
service in the Republic of Vietnam, nor does he so allege or 
otherwise aver that he is entitled to a presumption of in-
service herbicide exposure on the basis of Vietnam service.  
The veteran's service records show his occupational specialty 
was a fuel specialist and his assignments included service at 
Ubon Airfield in Thailand from September 1969 to 
September 1970.  He states that while he was in Thailand he 
was refueling all kinds of airplanes on the flight line, 
including helicopters.  He asserts that during the typhoon 
season all these airplanes and helicopters were redirected to 
Thailand and that and some of these aircraft were spraying 
Agent Orange all over Vietnam.  He argues that by being 
around the planes and helicopters that dispersed Agent Orange 
and often wiping them down, he had direct contact with Agent 
Orange.  He says there is a lot of evidence that any chemical 
remains on the wings of any aircraft, and he asserts that he 
knows he had direct and personal contact with whatever was on 
these aircraft.  

Relative to the veteran's assertions regarding claimed 
exposure to herbicides during his duties as a refueling 
specialist at Ubon Airfield in Thailand, the Board notes that 
the National Personnel Records Center has reported there are 
no records of exposure to herbicides for the veteran, and he 
has not identified or submitted any information or evidence, 
including any statement from a fellow service member, that 
could serve to corroborate his contentions.  The Board 
further notes that although the veteran is competent to 
report that he encountered some foreign material or substance 
on aircraft that he worked on in service, the record does not 
show, nor does the veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide an opinion on this matter.  It is now well 
established that a lay person such as the veteran is not 
competent to opine on matters beyond the scope of his 
competence, such as identification of a substance found on 
aircraft exteriors, and his opinion that any substance found 
on aircraft he worked on in Thailand included Agent Orange is 
therefore entitled to no weight of probative value.  See, 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board 
therefore finds that the preponderance of the evidence is 
against finding that the veteran was exposed to herbicides, 
including Agent Orange, in service.  

As neither service in Vietnam nor other exposure to Agent 
Orange herbicides has been established, service connection 
for diabetes mellitus based upon presumed or actual exposure 
to herbicides must be denied.  See 38 U.S.C.A. § 1116(f); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Further, service 
connection may not be granted on a presumptive basis under 
38 U.S.C.A. § 1112(a) and 38 C.F.R. § 3.309(a) as there is no 
medical evidence that diabetes mellitus, first show by the 
evidence of record in 1997, was manifest within the first 
post-service year.  

Notwithstanding the above, service connection may be granted 
under 38 C.F.R. § 3.303(d) and Combee if the evidence 
establishes that the veteran's diabetes mellitus is related 
to service.  In this case, however, the veteran's service 
medical records fail to show complaint, treatment, or 
diagnosis of diabetes mellitus, there is no showing or claim 
of continuity of symptoms since service, and the earliest 
post-service medical evidence suggesting a diagnosis of 
diabetes mellitus is dated in 1997, many years after service.  
There are no medical statements or opinions of record that 
relate the veteran's diabetes mellitus to service or to a 
disease or injury of service origin.  There is only the 
veteran's implicit opinion that his current diabetes mellitus 
is causally related to service.  As noted earlier, the Court 
has held that lay persons, such as the veteran, are not 
competent to offer opinions that require specialized 
knowledge, such as medical knowledge pertaining to the 
diagnosis or cause of a disease.  See Grottveit v. Brown, 5 
Vet. App. 91, 93; Espiritu, 2 Vet. App. at 494-95.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for diabetes mellitus on a direct basis or 
presumptive basis, either as a chronic disease manifest to a 
compensable degree within a year after service or based on 
herbicide exposure.  Although the veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine in not applicable 
where, as here, the preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  


ORDER

Service connection for diabetes mellitus including as due to 
exposure to Agent Orange herbicides, is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


